DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6, and 12-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 2, 3, 9-11, 13-15, 1, 18, and 18, respectively, of U.S. Patent No. 11,069,281, in view of Jang (US 2015/0317954). 
•	Regarding claims 1-3, 6, 7, and 12-20, US 11,069,281 claims everything in claims 1-3, 5, 9-11, 13-15, and 18 except the details of leakage preventing structures.
	In the same field of endeavor, Jang discloses the details of leakage preventing structures, as shown in the following table.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the claimed invention of US 11,069,281 according to the teachings of Jang, for the purpose of suppressing leakage current of a turned-off transistor to obtain a stable output (¶ 12).

17/842507
US 11,069,281 (16/633370)
1.	A shift register unit, comprising: 
a blanking unit, 
a first transmission circuit and 

a first input-output unit, 

wherein the blanking unit is configured to charge a pull-up control node in response to a compensation selection control signal and input a blanking pull-up signal to a blanking pull-up node; 
the first input-output unit comprises a first pull-up node and a first output terminal;



the first transmission circuit is electrically connected to the blanking pull-up node and the first pull-up node, and is configured to charge the first pull-up node, by using the blanking pull-up signal, in response to a first transmission signal; 







the first input-output unit is configured to output a composite output signal to the first output terminal under control of a level of the first pull-up node; and 









the first input-output unit comprises a first leakage preventing structure, 
the first leakage preventing structure is electrically connected to the first pull-up node and a first leakage preventing node respectively, and 
the first leakage preventing structure is configured to control a level of the first leakage preventing node under the control of the level of the first pull-up node to prevent the first pull-up node from leaking. 
1.	A shift register unit, comprising: 
a blanking unit, 
a first transmission circuit, 
a second transmission circuit, 
a first input-output unit, and 
a second input-output unit, 
wherein the blanking unit is configured to charge a pull-up control node in response to a compensation selection control signal and input a blanking pull-up signal to a blanking pull-up node; 
the first input-output unit comprises a first pull-up node and a first output terminal, and the second input-output unit comprises a second pull-up node and a second output terminal; 
the first transmission circuit is electrically connected to the blanking pull-up node and the first pull-up node, and is configured to charge the first pull-up node, by using the blanking pull-up signal, in response to a first transmission signal; 
the second transmission circuit is electrically connected to the blanking pull-up node and the second pull-up node, and is configured to charge the second pull-up node, by using the blanking pull-up signal, in response to a second transmission signal; 
the first input-output unit is configured to charge the first pull-up node in response to a first display input signal, and is configured to output a composite output signal to the first output terminal under control of a level of the first pull-up node; and 
the second input-output unit is configured to charge the second pull-up node in response to a second display input signal, and is configured to output the composite output signal to the second output terminal under control of a level of the second pull-up node. 
Jang:	element Tc in figure 10 and ¶ 86

Jang: ¶ 86




Jang:	¶ 86
2.	The shift register unit according to claim 1, wherein: 
the first leakage preventing structure comprises a first leakage preventing transistor, 
a gate electrode of the first leakage preventing transistor is electrically connected to the first pull-up node, 
a first electrode of the first leakage preventing transistor is electrically connected to the first leakage preventing node, and 
a second electrode of the first leakage preventing transistor is electrically connected to a first leakage preventing voltage terminal, and, 
the first leakage preventing transistor is configured to be turned on under the control of the level of the first pull-up node, and 
control the level of the first leakage preventing node to prevent the first pull-up node from leaking by using a first leakage preventing voltage provided by the first leakage preventing voltage terminal.


Jang:	element Tc in figure 10 and ¶ 86


Jang:	note the relationship between element Tc and node Q in figure 10

Jang:	note the relationship between element Tc and node P in figure 10

Jang:	note the relationship between element Tc and VDD in figure 10


Jang:	¶ 86



Jang:	¶ 86

3.	The shift register unit according to claim 1, wherein: 
the blanking unit comprises a blanking input circuit and a blanking pull-up circuit; 
the blanking input circuit is configured to charge the pull-up control node in response to the compensation selection control signal, and to maintain a level of the pull-up control node; and 
the blanking pull-up circuit is configured to input the blanking pull-up signal to the blanking pull-up node under control of the level of the pull-up control node. 
2.	The shift register unit according to claim 1, wherein: 
the blanking unit comprises a blanking input circuit and a blanking pull-up circuit; 
the blanking input circuit is configured to charge the pull-up control node in response to the compensation selection control signal, and to maintain a level of the pull-up control node; and 
the blanking pull-up circuit is configured to input the blanking pull-up signal to the blanking pull-up node under control of the level of the pull-up control node. 
6.	The shift register unit according to claim 3, wherein: 
the blanking unit further comprises a blanking coupling circuit, 
the blanking coupling circuit is electrically connected to the pull-up control node, and is configured to pull-up, by coupling, the level of the pull-up control node. 
3.	The shift register unit according to claim 2, wherein: 
the blanking unit further comprises a blanking coupling circuit, 
the blanking coupling circuit is electrically connected to the pull-up control node, and is configured to pull-up, by coupling, the level of the pull-up control node. 
12.	The shift register unit according to claim 1, wherein: 
the first input-output unit comprises a display input circuit, an output circuit, a first pull-down control circuit, and a pull-down circuit; 
the first output terminal comprises a shift signal output terminal and a pixel scanning signal output terminal, and the shift signal output terminal and the pixel scanning signal output terminal output the composite output signal; 
the display input circuit is configured to charge the first pull-up node in response to the first display input signal; 
the output circuit is configured to output the composite output signal to the first output terminal under control of the level of the first pull-up node; 
the first pull-down control circuit is configured to control a level of a pull-down node under control of the level of the first pull-up node; and 
the pull-down circuit is configured to pull down and reset the first pull-up node, the shift signal output terminal, and the pixel scanning signal output terminal under control of the level of the pull-down node. 
9.	The shift register unit according to claim 1, wherein: 
the first input-output unit comprises a display input circuit, an output circuit, a first pull-down control circuit, and a pull-down circuit; 
the first output terminal comprises a shift signal output terminal and a pixel scanning signal output terminal, and the shift signal output terminal and the pixel scanning signal output terminal output the composite output signal; 
the display input circuit is configured to charge the first pull-up node in response to the first display input signal; 
the output circuit is configured to output the composite output signal to the first output terminal under control of the level of the first pull-up node;
the first pull-down control circuit is configured to control a level of a pull-down node under control of the level of the first pull-up node; and 
the pull-down circuit is configured to pull down and reset the first pull-up node, the shift signal output terminal, and the pixel scanning signal output terminal under control of the level of the pull-down node. 
13.	The shift register unit according to claim 12, wherein: 
the display input circuit comprises a fourth transistor, 
a gate electrode of the fourth transistor is connected to a display input signal terminal to receive the first display input signal, 
a first electrode of the fourth transistor is connected to a second voltage terminal to receive a second voltage, and 
a second electrode of the fourth transistor is connected to the first pull-up node; 
the output circuit comprises a fifth transistor and a sixth transistor, 
a gate electrode of the fifth transistor is connected to the first pull-up node, 
a first electrode of the fifth transistor is connected to a second clock signal terminal to receive a second clock signal and the second clock signal is used as the composite output signal, and 
a second electrode of the fifth transistor is connected to the shift signal output terminal; 
a gate electrode of the sixth transistor is connected to the first pull-up node, 
a first electrode of the sixth transistor is connected to the second clock signal terminal to receive the second clock signal and the second clock signal is used as the composite output signal, and 
a second electrode of the sixth transistor is connected to the pixel scanning signal output terminal; 
the first pull-down control circuit comprises a seventh transistor and a ninth transistor, 
a gate electrode of the seventh transistor is connected to a first electrode of the seventh transistor and is further configured to be connected to a third voltage terminal to receive a third voltage, and 
a second electrode of the seventh transistor is connected to the pull-down node; 
a gate electrode of the ninth transistor is connected to the first pull-up node, 
a first electrode of the ninth transistor is connected to the pull-down node, and 
a second electrode of the ninth transistor is connected to a fifth voltage terminal to receive a fifth voltage; 
the pull-down circuit comprises a tenth transistor, an eleventh transistor, and a twelfth transistor, 
a gate electrode of the tenth transistor is connected to the pull-down node, 
a first electrode of the tenth transistor is connected to the first pull-up node, and 
a second electrode of the tenth transistor is connected to the fifth voltage terminal to receive the fifth voltage; 
a gate electrode of the eleventh transistor is connected to the pull-down node, 
a first electrode of the eleventh transistor is connected to the shift signal output terminal, and 
a second electrode of the eleventh transistor is connected to the fifth voltage terminal to receive the fifth voltage; and 
a gate electrode of the twelfth transistor is connected to the pull-down node, 
a first electrode of the twelfth transistor is connected to the pixel scanning signal output terminal, and 
a second electrode of the twelfth transistor is connected to a sixth voltage terminal to receive a sixth voltage. 
10.	The shift register unit according to claim 9, wherein: 
the display input circuit comprises a fourth transistor, 
a gate electrode of the fourth transistor is connected to a display input signal terminal to receive the first display input signal, 
a first electrode of the fourth transistor is connected to a second voltage terminal to receive a second voltage, and 
a second electrode of the fourth transistor is connected to the first pull-up node; 
the output circuit comprises a fifth transistor and a sixth transistor, 
a gate electrode of the fifth transistor is connected to the first pull-up node, 
a first electrode of the fifth transistor is connected to a second clock signal terminal to receive a second clock signal and the second clock signal is used as the composite output signal, and 
a second electrode of the fifth transistor is connected to the shift signal output terminal; 
a gate electrode of the sixth transistor is connected to the first pull-up node, 
a first electrode of the sixth transistor is connected to the second clock signal terminal to receive the second clock signal and the second clock signal is used as the composite output signal, and 
a second electrode of the sixth transistor is connected to the pixel scanning signal output terminal; 
the first pull-down control circuit comprises a seventh transistor and a ninth transistor, 
a gate electrode of the seventh transistor is connected to a first electrode of the seventh transistor and is further configured to be connected to a third voltage terminal to receive a third voltage, and 
a second electrode of the seventh transistor is connected to the pull-down node; 
a gate electrode of the ninth transistor is connected to the first pull-up node, 
a first electrode of the ninth transistor is connected to the pull-down node, and 
a second electrode of the ninth transistor is connected to a fifth voltage terminal to receive a fifth voltage; 
the pull-down circuit comprises a tenth transistor, an eleventh transistor, and a twelfth transistor, 
a gate electrode of the tenth transistor is connected to the pull-down node, 
a first electrode of the tenth transistor is connected to the first pull-up node, and 
a second electrode of the tenth transistor is connected to the fifth voltage terminal to receive the fifth voltage; 
a gate electrode of the eleventh transistor is connected to the pull-down node, 
a first electrode of the eleventh transistor is connected to the shift signal output terminal, and 
a second electrode of the eleventh transistor is connected to the fifth voltage terminal to receive the fifth voltage; and 
a gate electrode of the twelfth transistor is connected to the pull-down node, 
a first electrode of the twelfth transistor is connected to the pixel scanning signal output terminal, and 
a second electrode of the twelfth transistor is connected to a sixth voltage terminal to receive a sixth voltage. 
14.	The shift register unit according to claim 12, wherein: 
the first input-output unit further comprises a second pull-down control circuit and a third pull-down control circuit; 
the second pull-down control circuit is configured to control the level of the pull-down node in response to a first clock signal; and 
the third pull-down control circuit is configured to control the level of the pull-down node in response to the first display input signal. 
11.	The shift register unit according to claim 9, wherein: 
the first input-output unit further comprises a second pull-down control circuit and a third pull-down control circuit; 
the second pull-down control circuit is configured to control the level of the pull-down node in response to a first clock signal; and 
the third pull-down control circuit is configured to control the level of the pull-down node in response to the first display input signal. 
15.	The shift register unit according to claim 14, wherein: 
the second pull-down control circuit comprises a thirteenth transistor and a seventeenth transistor, and the third pull-down control circuit comprises a fourteenth transistor; 
a gate electrode of the thirteenth transistor is connected to a first clock signal terminal to receive the first clock signal, 
a first electrode of the thirteenth transistor is connected to the pull-down node, and 
a second electrode of the thirteenth transistor is connected to a first electrode of the seventeenth transistor; 
a gate electrode of the seventeenth transistor is electrically connected to the pull-up control node, and 
a second electrode of the seventeenth transistor is connected to a fifth voltage terminal to receive a fifth voltage; and 
a gate electrode of the fourteenth transistor is connected to a display input signal terminal to receive the first display input signal, 
a first electrode of the fourteenth transistor is connected to the pull-down node, and 
a second electrode of the fourteenth transistor is connected to the fifth voltage terminal to receive the fifth voltage. 
13.	The shift register unit according to claim 11, wherein: 
the second pull-down control circuit comprises a thirteenth transistor and a seventeenth transistor, and the third pull-down control circuit comprises a fourteenth transistor; 
a gate electrode of the thirteenth transistor is connected to a first clock signal terminal to receive the first clock signal, 
a first electrode of the thirteenth transistor is connected to the pull-down node, and 
a second electrode of the thirteenth transistor is connected to a first electrode of the seventeenth transistor; 
a gate electrode of the seventeenth transistor is electrically connected to the pull-up control node, and 
a second electrode of the seventeenth transistor is connected to a fifth voltage terminal to receive a fifth voltage; and 
a gate electrode of the fourteenth transistor is connected to a display input signal terminal to receive the first display input signal, 
a first electrode of the fourteenth transistor is connected to the pull-down node, and 
a second electrode of the fourteenth transistor is connected to the fifth voltage terminal to receive the fifth voltage. 
16.	The shift register unit according to claim 12, wherein: 
the first input-output unit further comprises a display reset circuit and a total reset circuit, 
the display reset circuit is configured to reset the first pull-up node in response to a display reset signal, and 
the total reset circuit is configured to reset the first pull-up node in response to a total reset signal. 
14.	The shift register unit according to claim 9, wherein: 
the first input-output unit further comprises a display reset circuit and a total reset circuit, 
the display reset circuit is configured to reset the first pull-up node in response to a display reset signal, and 
the total reset circuit is configured to reset the first pull-up node in response to a total reset signal. 
17.	The shift register unit according to claim 16, wherein: 
the display reset circuit comprises a fifteenth transistor, and the total reset circuit comprises a sixteenth transistor; 
a gate electrode of the fifteenth transistor is connected to a display reset signal terminal to receive the display reset signal, 
a first electrode of the fifteenth transistor is connected to the first pull-up node, and 
a second electrode of the fifteenth transistor is connected to a fifth voltage terminal to receive a fifth voltage; and 
a gate electrode of the sixteenth transistor is connected to a total reset signal terminal to receive the total reset signal, 
a first electrode of the sixteenth transistor is connected to the first pull-up node, and 
a second electrode of the sixteenth transistor is connected to the fifth voltage terminal to receive the fifth voltage. 
15.	The shift register unit according to claim 14, wherein: 
the display reset circuit comprises a fifteenth transistor, and the total reset circuit comprises a sixteenth transistor; 
a gate electrode of the fifteenth transistor is connected to a display reset signal terminal to receive the display reset signal, 
a first electrode of the fifteenth transistor is connected to the first pull-up node, and 
a second electrode of the fifteenth transistor is connected to a fifth voltage terminal to receive a fifth voltage; and 
a gate electrode of the sixteenth transistor is connected to a total reset signal terminal to receive the total reset signal, 
a first electrode of the sixteenth transistor is connected to the first pull-up node, and 
a second electrode of the sixteenth transistor is connected to the fifth voltage terminal to receive the fifth voltage. 
18.	The shift register unit according to claim 1, further comprising: 

a second transmission circuit and 

a second input-output unit, 









wherein the second input-output unit comprises a second pull-up node and a second output terminal; 







the second transmission circuit is electrically connected to the blanking pull-up node and the second pull-up node, and 
is configured to charge the second pull-up node, by using the blanking pull-up signal, in response to a second transmission signal; 







the second input-output unit is configured to output a composite output signal to the second output terminal under control of a level of the second pull-up node; and 


the second input-output unit comprises a second leakage preventing structure, 
the second leakage preventing structure is electrically connected to the second pull-up node and a second leakage preventing node respectively, and 
the second leakage preventing structure is configured to control a level of the second leakage preventing node under the control of the level of the second pull-up node to prevent the second pull-up node from leaking. 
1.	A shift register unit, comprising: 
a blanking unit, 
a first transmission circuit, 
a second transmission circuit, 
a first input-output unit, and 
a second input-output unit, 
wherein the blanking unit is configured to charge a pull-up control node in response to a compensation selection control signal and input a blanking pull-up signal to a blanking pull-up node; 
the first input-output unit comprises a first pull-up node and a first output terminal, and 
the second input-output unit comprises a second pull-up node and a second output terminal; 
the first transmission circuit is electrically connected to the blanking pull-up node and the first pull-up node, and 
is configured to charge the first pull-up node, by using the blanking pull-up signal, in response to a first transmission signal; 
the second transmission circuit is electrically connected to the blanking pull-up node and the second pull-up node, and 
is configured to charge the second pull-up node, by using the blanking pull-up signal, in response to a second transmission signal; 
the first input-output unit is configured to charge the first pull-up node in response to a first display input signal, and is configured to output a composite output signal to the first output terminal under control of a level of the first pull-up node; and 
the second input-output unit is configured to charge the second pull-up node in response to a second display input signal, and is configured to output the composite output signal to the second output terminal under control of a level of the second pull-up node. 
Jang:	element Tc in figure 10 and ¶ 86, in view of ¶ 40
Jang:	¶ 86, in view of ¶ 40



Jang:	¶ 86, in view of ¶ 40
19.	A display device, comprising: 
a gate driving circuit, and 
a plurality of sub-pixel units arranged in an array, 
wherein the gate driving circuit comprises a plurality of cascaded shift register units, 
each of the plurality of shift register units comprises a blanking unit, a first transmission circuit, and a first input-output unit, …
the first output terminal of each shift register unit in the gate driving circuit is electrically connected to a row of sub-pixel units. 
17.	A gate driving circuit, comprising: 
a plurality of cascaded shift register units according to claim 1. 

18.	A display device, comprising: 
the gate driving circuit according to claim 17 and 
a plurality of sub-pixel units arranged in an array, 
wherein the first output terminal and the second output terminal of each shift register unit in the gate driving circuit are electrically connected to sub-pixel units in different rows, respectively. 

See Patent Claim 1 for the remainder of the limitations in instant applicationclaim 19.
20.	The display device according to claim 19, wherein: 
the shift register unit further comprises a second transmission circuit and a second input-output unit, 
wherein the second input-output unit comprises a second pull-up node and a second output terminal; 
the second transmission circuit is electrically connected to the blanking pull-up node and the second pull-up node, and 
is configured to charge the second pull-up node, by using the blanking pull-up signal, in response to a second transmission signal; 
the second input-output unit is configured to output a composite output signal to the second output terminal under control of a level of the second pull-up node; 
the second input-output unit comprises a second leakage preventing structure, 
the second leakage preventing structure is electrically connected to the second pull-up node and a second leakage preventing node respectively, and 
the leakage preventing structure is configured to control a level of the second leakage preventing node under the control of the level of the second pull-up node to prevent the second pull-up node from leaking; and 
the first output terminal and the second output terminal of each shift register unit in the gate driving circuit are electrically connected to sub-pixel units in different rows, respectively. 
See Patent Claims 1, 17, and 18 for the remainder of the limitations in instant application claim 20, as shown with respect to instant application claims 18 and 19.


Claims 1-3, 6, and 12-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 2, 3, 11, 12, 14, 16-18, 1, 20, and 20, respectively, of U.S. Patent No. 11,403,990. in view of Jang. 
•	Regarding claims 1-3, 6, and 12-20, US 11,403,990 claims everything in claims 1-3, 11, 12, 14, 16-18, and 20 except the details of leakage preventing structures.
	In the same field of endeavor, Jang discloses the details of leakage preventing structures, as shown in the following table, for the reason(s) previously indicated.

17/842507
US 11,403,990 (17/355621)
1.	A shift register unit, comprising: 
a blanking unit, 
a first transmission circuit and 

a first input-output unit, 

wherein the blanking unit is configured to charge a pull-up control node in response to a compensation selection control signal and input a blanking pull-up signal to a blanking pull-up node; 
the first input-output unit comprises a first pull-up node and a first output terminal;




the first transmission circuit is electrically connected to the blanking pull-up node and the first pull-up node, and is configured to charge the first pull-up node, by using the blanking pull-up signal, in response to a first transmission signal; 







the first input-output unit is configured to output a composite output signal to the first output terminal under control of a level of the first pull-up node; and 





the first input-output unit comprises a first leakage preventing structure, 
the first leakage preventing structure is electrically connected to the first pull-up node and a first leakage preventing node respectively, and 
the first leakage preventing structure is configured to control a level of the first leakage preventing node under the control of the level of the first pull-up node to prevent the first pull-up node from leaking. 
1.	A shift register unit, comprising: 
a blanking unit, 
a first transmission circuit, 
a second transmission circuit, 
a first input-output unit, and 
a second input-output unit, 
wherein the blanking unit is configured to charge a pull-up control node in response to a compensation selection control signal and input a blanking pull-up signal to a blanking pull-up node; 
the first input-output unit comprises a first pull-up node and a first output terminal, and 
the second input-output unit comprises a second pull-up node and a second output terminal; 
the first transmission circuit is electrically connected to the blanking pull-up node and the first pull-up node, and is configured to charge the first pull-up node, by using the blanking pull-up signal, in response to a first transmission signal; 
the second transmission circuit is electrically connected to the blanking pull-up node and the second pull-up node, and is configured to charge the second pull-up node, by using the blanking pull-up signal, in response to a second transmission signal; 
the first input-output unit is configured to output a composite output signal to the first output terminal under control of a level of the first pull-up node; and 
the second input-output unit is configured to output the composite output signal to the second output terminal under control of a level of the second pull-up node. 
Jang:	element Tc in figure 10 and ¶ 86

Jang: ¶ 86



Jang:	¶ 86

2.	The shift register unit according to claim 1, wherein: 
the first leakage preventing structure comprises a first leakage preventing transistor, 
a gate electrode of the first leakage preventing transistor is electrically connected to the first pull-up node, 
a first electrode of the first leakage preventing transistor is electrically connected to the first leakage preventing node, and 
a second electrode of the first leakage preventing transistor is electrically connected to a first leakage preventing voltage terminal, and, 
the first leakage preventing transistor is configured to be turned on under the control of the level of the first pull-up node, and 
control the level of the first leakage preventing node to prevent the first pull-up node from leaking by using a first leakage preventing voltage provided by the first leakage preventing voltage terminal.


Jang:	element Tc in figure 10 and ¶ 86


Jang:	note the relationship between element Tc and node Q in figure 10

Jang:	note the relationship between element Tc and node P in figure 10

Jang:	note the relationship between element Tc and VDD in figure 10


Jang:	¶ 86



Jang:	¶ 86

3.	The shift register unit according to claim 1, wherein: 
the blanking unit comprises a blanking input circuit and a blanking pull-up circuit; 
the blanking input circuit is configured to charge the pull-up control node in response to the compensation selection control signal, and to maintain a level of the pull-up control node; and 
the blanking pull-up circuit is configured to input the blanking pull-up signal to the blanking pull-up node under control of the level of the pull-up control node. 
2.	The shift register unit according to claim 1, wherein: 
the blanking unit comprises a blanking input circuit and a blanking pull-up circuit; 
the blanking input circuit is configured to charge the pull-up control node in response to the compensation selection control signal, and to maintain a level of the pull-up control node; and 
the blanking pull-up circuit is configured to input the blanking pull-up signal to the blanking pull-up node under control of the level of the pull-up control node. 
6.	The shift register unit according to claim 3, wherein: 
the blanking unit further comprises a blanking coupling circuit, 
the blanking coupling circuit is electrically connected to the pull-up control node, and is configured to pull-up, by coupling, the level of the pull-up control node. 
3.	The shift register unit according to claim 2, wherein: 
the blanking unit further comprises a blanking coupling circuit, 
the blanking coupling circuit is electrically connected to the pull-up control node, and is configured to pull-up, by coupling, the level of the pull-up control node. 
12.	The shift register unit according to claim 1, wherein: 
the first input-output unit comprises a display input circuit, an output circuit, a first pull-down control circuit, and a pull-down circuit; 
the first output terminal comprises a shift signal output terminal and a pixel scanning signal output terminal, and the shift signal output terminal and the pixel scanning signal output terminal output the composite output signal; 
the display input circuit is configured to charge the first pull-up node in response to the first display input signal; 
the output circuit is configured to output the composite output signal to the first output terminal under control of the level of the first pull-up node; 
the first pull-down control circuit is configured to control a level of a pull-down node under control of the level of the first pull-up node; and 
the pull-down circuit is configured to pull down and reset the first pull-up node, the shift signal output terminal, and the pixel scanning signal output terminal under control of the level of the pull-down node. 
11.	The shift register unit according to claim 1, wherein: 
the first input-output unit comprises a display input circuit, an output circuit, a first pull-down control circuit, and a pull-down circuit; 
the first output terminal comprises a shift signal output terminal and a pixel scanning signal output terminal, and the shift signal output terminal and the pixel scanning signal output terminal output the composite output signal; 
the display input circuit is configured to charge the first pull-up node in response to a first display input signal; 
the output circuit is configured to output the composite output signal to the first output terminal under control of the level of the first pull-up node; 
the first pull-down control circuit is configured to control a level of a pull-down node under control of the level of the first pull-up node; and 
the pull-down circuit is configured to pull down and reset the first pull-up node, the shift signal output terminal, and the pixel scanning signal output terminal under control of the level of the pull-down node. 
13.	The shift register unit according to claim 12, wherein: 
the display input circuit comprises a fourth transistor, 
a gate electrode of the fourth transistor is connected to a display input signal terminal to receive the first display input signal, 
a first electrode of the fourth transistor is connected to a second voltage terminal to receive a second voltage, and 
a second electrode of the fourth transistor is connected to the first pull-up node; 
the output circuit comprises a fifth transistor and a sixth transistor, 
a gate electrode of the fifth transistor is connected to the first pull-up node, 
a first electrode of the fifth transistor is connected to a second clock signal terminal to receive a second clock signal and the second clock signal is used as the composite output signal, and 
a second electrode of the fifth transistor is connected to the shift signal output terminal; 
a gate electrode of the sixth transistor is connected to the first pull-up node, 
a first electrode of the sixth transistor is connected to the second clock signal terminal to receive the second clock signal and the second clock signal is used as the composite output signal, and 
a second electrode of the sixth transistor is connected to the pixel scanning signal output terminal; 
the first pull-down control circuit comprises a seventh transistor and a ninth transistor, 
a gate electrode of the seventh transistor is connected to a first electrode of the seventh transistor and is further configured to be connected to a third voltage terminal to receive a third voltage, and 
a second electrode of the seventh transistor is connected to the pull-down node; 
a gate electrode of the ninth transistor is connected to the first pull-up node, 
a first electrode of the ninth transistor is connected to the pull-down node, and 
a second electrode of the ninth transistor is connected to a fifth voltage terminal to receive a fifth voltage; 
the pull-down circuit comprises a tenth transistor, an eleventh transistor, and a twelfth transistor, 
a gate electrode of the tenth transistor is connected to the pull-down node, 
a first electrode of the tenth transistor is connected to the first pull-up node, and 
a second electrode of the tenth transistor is connected to the fifth voltage terminal to receive the fifth voltage; 
a gate electrode of the eleventh transistor is connected to the pull-down node, 
a first electrode of the eleventh transistor is connected to the shift signal output terminal, and 
a second electrode of the eleventh transistor is connected to the fifth voltage terminal to receive the fifth voltage; and 
a gate electrode of the twelfth transistor is connected to the pull-down node, 
a first electrode of the twelfth transistor is connected to the pixel scanning signal output terminal, and 
a second electrode of the twelfth transistor is connected to a sixth voltage terminal to receive a sixth voltage. 
12.	The shift register unit according to claim 11, wherein: 
the display input circuit comprises a fourth transistor, 
a gate electrode of the fourth transistor is connected to a display input signal terminal to receive the first display input signal, 
a first electrode of the fourth transistor is connected to a second voltage terminal to receive a second voltage, and 
a second electrode of the fourth transistor is connected to the first pull-up node; 
the output circuit comprises a fifth transistor and a sixth transistor, 
a gate electrode of the fifth transistor is connected to the first pull-up node, 
a first electrode of the fifth transistor is connected to a second clock signal terminal to receive a second clock signal and the second clock signal is used as the composite output signal, and 
a second electrode of the fifth transistor is connected to the shift signal output terminal; 
a gate electrode of the sixth transistor is connected to the first pull-up node, 
a first electrode of the sixth transistor is connected to the second clock signal terminal to receive the second clock signal and the second clock signal is used as the composite output signal, and 
a second electrode of the sixth transistor is connected to the pixel scanning signal output terminal; 
the first pull-down control circuit comprises a seventh transistor and a ninth transistor, 
a gate electrode of the seventh transistor is connected to a first electrode of the seventh transistor and is further configured to be connected to a third voltage terminal to receive a third voltage, and 
a second electrode of the seventh transistor is connected to the pull-down node; 
a gate electrode of the ninth transistor is connected to the first pull-up node, 
a first electrode of the ninth transistor is connected to the pull-down node, and 
a second electrode of the ninth transistor is connected to a fifth voltage terminal to receive a fifth voltage; 
the pull-down circuit comprises a tenth transistor, an eleventh transistor, and a twelfth transistor, 
a gate electrode of the tenth transistor is connected to the pull-down node, 
a first electrode of the tenth transistor is connected to the first pull-up node, and 
a second electrode of the tenth transistor is connected to the fifth voltage terminal to receive the fifth voltage; 
a gate electrode of the eleventh transistor is connected to the pull-down node, 
a first electrode of the eleventh transistor is connected to the shift signal output terminal, and 
a second electrode of the eleventh transistor is connected to the fifth voltage terminal to receive the fifth voltage; and 
a gate electrode of the twelfth transistor is connected to the pull-down node, 
a first electrode of the twelfth transistor is connected to the pixel scanning signal output terminal, and 
a second electrode of the twelfth transistor is connected to a sixth voltage terminal to receive a sixth voltage. 
14.	The shift register unit according to claim 12, wherein: 
the first input-output unit further comprises a second pull-down control circuit and a third pull-down control circuit; 
the second pull-down control circuit is configured to control the level of the pull-down node in response to a first clock signal; and 
the third pull-down control circuit is configured to control the level of the pull-down node in response to the first display input signal. 
14.	The shift register unit according to claim 11, wherein: 
the first input-output unit further comprises a second pull-down control circuit and a third pull-down control circuit; 
the second pull-down control circuit is configured to control the level of the pull-down node in response to a first clock signal; and 
the third pull-down control circuit is configured to control the level of the pull-down node in response to the first display input signal. 
15.	The shift register unit according to claim 14, wherein: 
the second pull-down control circuit comprises a thirteenth transistor and a seventeenth transistor, and the third pull-down control circuit comprises a fourteenth transistor; 
a gate electrode of the thirteenth transistor is connected to a first clock signal terminal to receive the first clock signal, 
a first electrode of the thirteenth transistor is connected to the pull-down node, and 
a second electrode of the thirteenth transistor is connected to a first electrode of the seventeenth transistor; 
a gate electrode of the seventeenth transistor is electrically connected to the pull-up control node, and 
a second electrode of the seventeenth transistor is connected to a fifth voltage terminal to receive a fifth voltage; and 
a gate electrode of the fourteenth transistor is connected to a display input signal terminal to receive the first display input signal, 
a first electrode of the fourteenth transistor is connected to the pull-down node, and 
a second electrode of the fourteenth transistor is connected to the fifth voltage terminal to receive the fifth voltage. 
16.	The shift register unit according to claim 14, wherein: 
the second pull-down control circuit comprises a thirteenth transistor and a seventeenth transistor, and the third pull-down control circuit comprises a fourteenth transistor; 
a gate electrode of the thirteenth transistor is connected to a first clock signal terminal to receive the first clock signal, 
a first electrode of the thirteenth transistor is connected to the pull-down node, and 
a second electrode of the thirteenth transistor is connected to a first electrode of the seventeenth transistor; 
a gate electrode of the seventeenth transistor is electrically connected to the pull-up control node, and 
a second electrode of the seventeenth transistor is connected to a fifth voltage terminal to receive a fifth voltage; and 
a gate electrode of the fourteenth transistor is connected to a display input signal terminal to receive the first display input signal, 
a first electrode of the fourteenth transistor is connected to the pull-down node, and 
a second electrode of the fourteenth transistor is connected to the fifth voltage terminal to receive the fifth voltage. 
16.	The shift register unit according to claim 12, wherein: 
the first input-output unit further comprises a display reset circuit and a total reset circuit, 
the display reset circuit is configured to reset the first pull-up node in response to a display reset signal, and 
the total reset circuit is configured to reset the first pull-up node in response to a total reset signal. 
17.	The shift register unit according to claim 11, wherein: 
the first input-output unit further comprises a display reset circuit and a total reset circuit, 
the display reset circuit is configured to reset the first pull-up node in response to a display reset signal, and 
the total reset circuit is configured to reset the first pull-up node in response to a total reset signal. 
17.	The shift register unit according to claim 16, wherein: 
the display reset circuit comprises a fifteenth transistor, and the total reset circuit comprises a sixteenth transistor; 
a gate electrode of the fifteenth transistor is connected to a display reset signal terminal to receive the display reset signal, 
a first electrode of the fifteenth transistor is connected to the first pull-up node, and 
a second electrode of the fifteenth transistor is connected to a fifth voltage terminal to receive a fifth voltage; and 
a gate electrode of the sixteenth transistor is connected to a total reset signal terminal to receive the total reset signal, 
a first electrode of the sixteenth transistor is connected to the first pull-up node, and 
a second electrode of the sixteenth transistor is connected to the fifth voltage terminal to receive the fifth voltage. 
18.	The shift register unit according to claim 17, wherein: 
the display reset circuit comprises a fifteenth transistor, and the total reset circuit comprises a sixteenth transistor; 
a gate electrode of the fifteenth transistor is connected to a display reset signal terminal to receive the display reset signal, 
a first electrode of the fifteenth transistor is connected to the first pull-up node, and 
a second electrode of the fifteenth transistor is connected to a fifth voltage terminal to receive a fifth voltage; and 
a gate electrode of the sixteenth transistor is connected to a total reset signal terminal to receive the total reset signal, 
a first electrode of the sixteenth transistor is connected to the first pull-up node, and 
a second electrode of the sixteenth transistor is connected to the fifth voltage terminal to receive the fifth voltage. 
18.	The shift register unit according to claim 1, further comprising: 

a second transmission circuit and 

a second input-output unit, 









wherein the second input-output unit comprises a second pull-up node and a second output terminal; 







the second transmission circuit is electrically connected to the blanking pull-up node and the second pull-up node, and 
is configured to charge the second pull-up node, by using the blanking pull-up signal, in response to a second transmission signal; 




the second input-output unit is configured to output a composite output signal to the second output terminal under control of a level of the second pull-up node; and 
the second input-output unit comprises a second leakage preventing structure, 
the second leakage preventing structure is electrically connected to the second pull-up node and a second leakage preventing node respectively, and 
the second leakage preventing structure is configured to control a level of the second leakage preventing node under the control of the level of the second pull-up node to prevent the second pull-up node from leaking. 
1.	A shift register unit, comprising: 
a blanking unit, 
a first transmission circuit, 
a second transmission circuit, 
a first input-output unit, and 
a second input-output unit, 
wherein the blanking unit is configured to charge a pull-up control node in response to a compensation selection control signal and input a blanking pull-up signal to a blanking pull-up node; 
the first input-output unit comprises a first pull-up node and a first output terminal, and 
the second input-output unit comprises a second pull-up node and a second output terminal; 
the first transmission circuit is electrically connected to the blanking pull-up node and the first pull-up node, and is configured to charge the first pull-up node, by using the blanking pull-up signal, in response to a first transmission signal; 
the second transmission circuit is electrically connected to the blanking pull-up node and the second pull-up node, and 
is configured to charge the second pull-up node, by using the blanking pull-up signal, in response to a second transmission signal; 
the first input-output unit is configured to output a composite output signal to the first output terminal under control of a level of the first pull-up node; and 
the second input-output unit is configured to output the composite output signal to the second output terminal under control of a level of the second pull-up node. 
Jang:	element Tc in figure 10 and ¶ 86, in view of ¶ 40
Jang: ¶ 86, in view of ¶ 40



Jang:	¶ 86, in view of ¶ 40
19.	A display device, comprising: 
a gate driving circuit, and 
a plurality of sub-pixel units arranged in an array, 
wherein the gate driving circuit comprises a plurality of cascaded shift register units, 
each of the plurality of shift register units comprises a blanking unit, a first transmission circuit, and a first input-output unit, 


wherein the blanking unit is configured to charge a pull-up control node in response to a compensation selection control signal and input a blanking pull-up signal to a blanking pull-up node; 
the first input-output unit comprises a first pull-up node and a first output terminal; 




the first transmission circuit is electrically connected to the blanking pull-up node and the first pull-up node; 



the first input-output unit is configured to charge the first pull-up node in response to a first display input signal, and 
is configured to output a composite output signal to the first output terminal under control of a level of the first pull-up node; and 








the first input-output unit comprises a first leakage preventing structure, 
the first leakage preventing structure is electrically connected to the first pull-up node and a first leakage preventing node respectively, and 
the first leakage preventing structure is configured to control a level of the first leakage preventing node under the control of the level of the first pull-up node to prevent the first pull-up node from leaking; and 
the first output terminal of each shift register unit in the gate driving circuit is electrically connected to a row of sub-pixel units. 
20.	A display device, comprising: 
a gate driving circuit, and 
a plurality of sub-pixel units arranged in an array, 
wherein the gate driving circuit comprises a plurality of cascaded shift register units, 
each of the plurality of cascaded shift register units comprises a blanking unit, a first transmission circuit, a second transmission circuit, a first input-output unit, and a second input-output unit, 
wherein the blanking unit is configured to charge a pull-up control node in response to a compensation selection control signal and input a blanking pull-up signal to a blanking pull-up node; 
the first input-output unit comprises a first pull-up node and a first output terminal, and 
the second input-output unit comprises a second pull-up node and a second output terminal; 
the first transmission circuit is electrically connected to the blanking pull-up node and the first pull-up node; 
the second transmission circuit is electrically connected to the blanking pull-up node and the second pull-up node; 
the first input-output unit is configured to charge the first pull-up node in response to a first display input signal, and 
is configured to output a composite output signal to the first output terminal under control of a level of the first pull-up node; 
the second input-output unit is configured to charge the second pull-up node in response to a second display input signal, and 
is configured to output the composite output signal to the second output terminal under control of a level of the second pull-up node; and 
Jang:	element Tc in figure 10 and ¶ 86

Jang: ¶ 86



Jang:	¶ 86





the first output terminal and the second output terminal are electrically connected to sub-pixel units in different rows. 
20.	The display device according to claim 19, wherein: 
the shift register unit further comprises a second transmission circuit and a second input-output unit, 




wherein the second input-output unit comprises a second pull-up node and a second output terminal; 

the second transmission circuit is electrically connected to the blanking pull-up node and the second pull-up node, and 
is configured to charge the second pull-up node, by using the blanking pull-up signal, in response to a second transmission signal; 






the second input-output unit is configured to output a composite output signal to the second output terminal under control of a level of the second pull-up node; 
the second input-output unit comprises a second leakage preventing structure, 
the second leakage preventing structure is electrically connected to the second pull-up node and a second leakage preventing node respectively, and 
the leakage preventing structure is configured to control a level of the second leakage preventing node under the control of the level of the second pull-up node to prevent the second pull-up node from leaking; and 
the first output terminal and the second output terminal of each shift register unit in the gate driving circuit are electrically connected to sub-pixel units in different rows, respectively. 
20.	A display device, comprising: 
… 
each of the plurality of cascaded shift register units comprises a blanking unit, a first transmission circuit, a second transmission circuit, a first input-output unit, and a second input-output unit, 
…
the second input-output unit comprises a second pull-up node and a second output terminal; 
…
the second transmission circuit is electrically connected to the blanking pull-up node and the second pull-up node; 
…
[inherent in] wherein the blanking unit is configured to charge a pull-up control node in response to a compensation selection control signal and input a blanking pull-up signal to a blanking pull-up node; 
the second input-output unit is configured to charge the second pull-up node in response to a second display input signal, and 
is configured to output the composite output signal to the second output terminal under control of a level of the second pull-up node; and 

Jang:	element Tc in figure 10 and ¶ 86, in view of ¶ 40
Jang: ¶ 86, in view of ¶ 40



Jang:	¶ 86, in view of ¶ 40





the first output terminal and the second output terminal are electrically connected to sub-pixel units in different rows. 



Claims 1-3, 6, 9, 12-17, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 2, 3, 5, 10, 11, 14, 16-18, and 20, respectively, of copending Application No. 17/838419, in view of Jang.
•	Regarding claims 1-3, 6, 9, 12-17, and 19, Application No. 17/838419 claims everything in claims 1-3, 5, 10, 11, 14, 16-18, and 20 except the details of leakage preventing structures.
	In the same field of endeavor, Jang discloses the details of leakage preventing structures, as shown in the following table, for the reason(s) previously indicated.
This is a provisional nonstatutory double patenting rejection.

17/842507
17/838419
1.	A shift register unit, comprising: 
a blanking unit, 
a first transmission circuit and 
a first input-output unit, 
wherein the blanking unit is configured to charge a pull-up control node in response to a compensation selection control signal and input a blanking pull-up signal to a blanking pull-up node; 
the first input-output unit comprises a first pull-up node and a first output terminal;
the first transmission circuit is electrically connected to the blanking pull-up node and the first pull-up node, and is configured to charge the first pull-up node, by using the blanking pull-up signal, in response to a first transmission signal; 




the first input-output unit is configured to output a composite output signal to the first output terminal under control of a level of the first pull-up node; and 










the first input-output unit comprises a first leakage preventing structure, 
the first leakage preventing structure is electrically connected to the first pull-up node and a first leakage preventing node respectively, and 
the first leakage preventing structure is configured to control a level of the first leakage preventing node under the control of the level of the first pull-up node to prevent the first pull-up node from leaking. 
1.	A shift register unit, comprising: 
a blanking unit, 
a first transmission circuit and 
a first input-output unit, 
wherein the blanking unit is configured to charge a pull-up control node in response to a compensation selection control signal and input a blanking pull-up signal to a blanking pull-up node; 
the first input-output unit comprises a first pull-up node and a first output terminal; 
the first transmission circuit is electrically connected to the blanking pull-up node and the first pull-up node, and is configured to charge the first pull-up node, by using the blanking pull-up signal, in response to a first transmission signal; 
the first input-output unit comprises an output circuit, a first pull-down control circuit, and a first pull-down auxiliary control circuit, 
wherein the output circuit is configured to output a composite output signal to the first output terminal under control of a level of the first pull-up node, 
the first pull-down control circuit is configured to control a level of a pull-down node under the control of the level of the first pull-up node, and 
the first pull-down auxiliary control circuit is configured to control the first pull-down control circuit so as to further control a level of the pull-down node under the control of the level of the first pull-up node. 
Jang:	element Tc in figure 10 and ¶ 86


Jang: ¶ 86



Jang:	¶ 86


2.	The shift register unit according to claim 1, wherein: 
the first leakage preventing structure comprises a first leakage preventing transistor, 
a gate electrode of the first leakage preventing transistor is electrically connected to the first pull-up node, 
a first electrode of the first leakage preventing transistor is electrically connected to the first leakage preventing node, and 
a second electrode of the first leakage preventing transistor is electrically connected to a first leakage preventing voltage terminal, and, 
the first leakage preventing transistor is configured to be turned on under the control of the level of the first pull-up node, and 
control the level of the first leakage preventing node to prevent the first pull-up node from leaking by using a first leakage preventing voltage provided by the first leakage preventing voltage terminal.


Jang:	element Tc in figure 10 and ¶ 86


Jang:	note the relationship between element Tc and node Q in figure 10

Jang:	note the relationship between element Tc and node P in figure 10

Jang:	note the relationship between element Tc and VDD in figure 10


Jang:	¶ 86




Jang:	¶ 86

3.	The shift register unit according to claim 1, wherein: 
the blanking unit comprises a blanking input circuit and a blanking pull-up circuit; 
the blanking input circuit is configured to charge the pull-up control node in response to the compensation selection control signal, and to maintain a level of the pull-up control node; and 
the blanking pull-up circuit is configured to input the blanking pull-up signal to the blanking pull-up node under control of the level of the pull-up control node. 
2.	The shift register unit according to claim 1, wherein: 
the blanking unit comprises a blanking input circuit and a blanking pull-up circuit; 
the blanking input circuit is configured to charge the pull-up control node in response to the compensation selection control signal, and to maintain a level of the pull-up control node; and 
the blanking pull-up circuit is configured to input the blanking pull-up signal to the blanking pull-up node under control of the level of the pull-up control node. 
6.	The shift register unit according to claim 3, wherein: 
the blanking unit further comprises a blanking coupling circuit, 
the blanking coupling circuit is electrically connected to the pull-up control node, and is configured to pull-up, by coupling, the level of the pull-up control node. 
3.	The shift register unit according to claim 2, wherein: 
the blanking unit further comprises a blanking coupling circuit, 
the blanking coupling circuit is electrically connected to the pull-up control node, and is configured to pull-up, by coupling, the level of the pull-up control node. 
9.	The shift register unit according to claim 3, wherein: 
the blanking pull-up circuit comprises a second transistor, 
a gate electrode of the second transistor is connected to the pull-up control node, 
a first electrode of the second transistor is connected to a second voltage terminal to receive a second voltage, and 
a second electrode of the second transistor is connected to the blanking pull-up node. 
5.	The shift register unit according to claim 2, wherein: 
the blanking pull-up circuit comprises a second transistor, 
a gate electrode of the second transistor is connected to the pull-up control node, 
a first electrode of the second transistor is connected to a second voltage terminal to receive a second voltage, and 
a second electrode of the second transistor is connected to the blanking pull-up node. 
12.	The shift register unit according to claim 1, wherein: 
the first input-output unit comprises a display input circuit, an output circuit, a first pull-down control circuit, and a pull-down circuit; 
the first output terminal comprises a shift signal output terminal and a pixel scanning signal output terminal, and the shift signal output terminal and the pixel scanning signal output terminal output the composite output signal; 
the display input circuit is configured to charge the first pull-up node in response to the first display input signal; 
the output circuit is configured to output the composite output signal to the first output terminal under control of the level of the first pull-up node; 
the first pull-down control circuit is configured to control a level of a pull-down node under control of the level of the first pull-up node; and 
the pull-down circuit is configured to pull down and reset the first pull-up node, the shift signal output terminal, and the pixel scanning signal output terminal under control of the level of the pull-down node. 
10.	The shift register unit according to claim 1, wherein: 
the first input-output unit further comprises a display input circuit and a pull-down circuit; 

the first output terminal comprises a shift signal output terminal and a pixel scanning signal output terminal, and the shift signal output terminal and the pixel scanning signal output terminal output the composite output signal; 
the display input circuit is configured to charge the first pull-up node in response to the first display input signal; and 
Claim 1: the output circuit is configured to output a composite output signal to the first output terminal under control of a level of the first pull-up node, 
Claim 1: the first pull-down control circuit is configured to control a level of a pull-down node under the control of the level of the first pull-up node,
Claim 10: the pull-down circuit is configured to pull down and reset the first pull-up node, the shift signal output terminal, and the pixel scanning signal output terminal under control of the level of the pull-down node. 
13.	The shift register unit according to claim 12, wherein: 
the display input circuit comprises a fourth transistor, 
a gate electrode of the fourth transistor is connected to a display input signal terminal to receive the first display input signal, 
a first electrode of the fourth transistor is connected to a second voltage terminal to receive a second voltage, and 
a second electrode of the fourth transistor is connected to the first pull-up node; 
the output circuit comprises a fifth transistor and a sixth transistor, 
a gate electrode of the fifth transistor is connected to the first pull-up node, 
a first electrode of the fifth transistor is connected to a second clock signal terminal to receive a second clock signal and the second clock signal is used as the composite output signal, and 
a second electrode of the fifth transistor is connected to the shift signal output terminal; 
a gate electrode of the sixth transistor is connected to the first pull-up node, 
a first electrode of the sixth transistor is connected to the second clock signal terminal to receive the second clock signal and the second clock signal is used as the composite output signal, and 
a second electrode of the sixth transistor is connected to the pixel scanning signal output terminal; 
the first pull-down control circuit comprises a seventh transistor and a ninth transistor, 
a gate electrode of the seventh transistor is connected to a first electrode of the seventh transistor and is further configured to be connected to a third voltage terminal to receive a third voltage, and 
a second electrode of the seventh transistor is connected to the pull-down node; 
a gate electrode of the ninth transistor is connected to the first pull-up node, 
a first electrode of the ninth transistor is connected to the pull-down node, and 
a second electrode of the ninth transistor is connected to a fifth voltage terminal to receive a fifth voltage; 
the pull-down circuit comprises a tenth transistor, an eleventh transistor, and a twelfth transistor, 
a gate electrode of the tenth transistor is connected to the pull-down node, 
a first electrode of the tenth transistor is connected to the first pull-up node, and 
a second electrode of the tenth transistor is connected to the fifth voltage terminal to receive the fifth voltage; 
a gate electrode of the eleventh transistor is connected to the pull-down node, 
a first electrode of the eleventh transistor is connected to the shift signal output terminal, and 
a second electrode of the eleventh transistor is connected to the fifth voltage terminal to receive the fifth voltage; and 
a gate electrode of the twelfth transistor is connected to the pull-down node, 
a first electrode of the twelfth transistor is connected to the pixel scanning signal output terminal, and 
a second electrode of the twelfth transistor is connected to a sixth voltage terminal to receive a sixth voltage. 
11.	The shift register unit according to claim 10, wherein: 
the display input circuit comprises a fourth transistor, 
a gate electrode of the fourth transistor is connected to a display input signal terminal to receive the first display input signal, 
a first electrode of the fourth transistor is connected to a second voltage terminal to receive a second voltage, and 
a second electrode of the fourth transistor is connected to the first pull-up node; 
the output circuit comprises a fifth transistor and a sixth transistor, 
a gate electrode of the fifth transistor is connected to the first pull-up node, 
a first electrode of the fifth transistor is connected to a second clock signal terminal to receive a second clock signal and the second clock signal is used as the composite output signal, and 
a second electrode of the fifth transistor is connected to the shift signal output terminal; 
a gate electrode of the sixth transistor is connected to the first pull-up node, 
a first electrode of the sixth transistor is connected to the second clock signal terminal to receive the second clock signal and the second clock signal is used as the composite output signal, and 
a second electrode of the sixth transistor is connected to the pixel scanning signal output terminal; 
the first pull-down control circuit comprises a seventh transistor and a ninth transistor, 
a gate electrode of the seventh transistor is connected to a first electrode of the seventh transistor and is further configured to be connected to a third voltage terminal to receive a third voltage, and 
a second electrode of the seventh transistor is connected to the pull-down node; 
a gate electrode of the ninth transistor is connected to the first pull-up node, 
a first electrode of the ninth transistor is connected to the pull-down node, and 
a second electrode of the ninth transistor is connected to a fifth voltage terminal to receive a fifth voltage; 
the pull-down circuit comprises a tenth transistor, an eleventh transistor, and a twelfth transistor, 
a gate electrode of the tenth transistor is connected to the pull-down node, 
a first electrode of the tenth transistor is connected to the first pull-up node, and 
a second electrode of the tenth transistor is connected to the fifth voltage terminal to receive the fifth voltage; 
a gate electrode of the eleventh transistor is connected to the pull-down node, 
a first electrode of the eleventh transistor is connected to the shift signal output terminal, and 
a second electrode of the eleventh transistor is connected to the fifth voltage terminal to receive the fifth voltage; and 
a gate electrode of the twelfth transistor is connected to the pull-down node, 
a first electrode of the twelfth transistor is connected to the pixel scanning signal output terminal, and 
a second electrode of the twelfth transistor is connected to a sixth voltage terminal to receive a sixth voltage. 
14.	The shift register unit according to claim 12, wherein: 
the first input-output unit further comprises a second pull-down control circuit and a third pull-down control circuit; 
the second pull-down control circuit is configured to control the level of the pull-down node in response to a first clock signal; and 
the third pull-down control circuit is configured to control the level of the pull-down node in response to the first display input signal. 
14.	The shift register unit according to claim 11, wherein: 
the first input-output unit further comprises a second pull-down control circuit and a third pull-down control circuit; 
the second pull-down control circuit is configured to control the level of the pull-down node in response to a first clock signal; and 
the third pull-down control circuit is configured to control the level of the pull-down node in response to the first display input signal. 
15.	The shift register unit according to claim 14, wherein: 
the second pull-down control circuit comprises a thirteenth transistor and a seventeenth transistor, and the third pull-down control circuit comprises a fourteenth transistor; 
a gate electrode of the thirteenth transistor is connected to a first clock signal terminal to receive the first clock signal, 
a first electrode of the thirteenth transistor is connected to the pull-down node, and 
a second electrode of the thirteenth transistor is connected to a first electrode of the seventeenth transistor; 
a gate electrode of the seventeenth transistor is electrically connected to the pull-up control node, and 
a second electrode of the seventeenth transistor is connected to a fifth voltage terminal to receive a fifth voltage; and 
a gate electrode of the fourteenth transistor is connected to a display input signal terminal to receive the first display input signal, 
a first electrode of the fourteenth transistor is connected to the pull-down node, and 
a second electrode of the fourteenth transistor is connected to the fifth voltage terminal to receive the fifth voltage. 
16.	The shift register unit according to claim 14, wherein: 
the second pull-down control circuit comprises a thirteenth transistor and a seventeenth transistor, and the third pull-down control circuit comprises a fourteenth transistor; 
a gate electrode of the thirteenth transistor is connected to a first clock signal terminal to receive the first clock signal, 
a first electrode of the thirteenth transistor is connected to the pull-down node, and 
a second electrode of the thirteenth transistor is connected to a first electrode of the seventeenth transistor; 
a gate electrode of the seventeenth transistor is electrically connected to the pull-up control node, and 
a second electrode of the seventeenth transistor is connected to a fifth voltage terminal to receive a fifth voltage; and 
a gate electrode of the fourteenth transistor is connected to a display input signal terminal to receive the first display input signal, 
a first electrode of the fourteenth transistor is connected to the pull-down node, and 
a second electrode of the fourteenth transistor is connected to the fifth voltage terminal to receive the fifth voltage. 
16.	The shift register unit according to claim 12, wherein: 
the first input-output unit further comprises a display reset circuit and a total reset circuit, 
the display reset circuit is configured to reset the first pull-up node in response to a display reset signal, and 
the total reset circuit is configured to reset the first pull-up node in response to a total reset signal. 



17.	The shift register unit according to claim 11, wherein: 
the first input-output unit further comprises a display reset circuit and a total reset circuit, 
the display reset circuit is configured to reset the first pull-up node in response to a display reset signal, and 
the total reset circuit is configured to reset the first pull-up node in response to a total reset signal. 
17.	The shift register unit according to claim 16, wherein: 
the display reset circuit comprises a fifteenth transistor, and the total reset circuit comprises a sixteenth transistor; 
a gate electrode of the fifteenth transistor is connected to a display reset signal terminal to receive the display reset signal, 
a first electrode of the fifteenth transistor is connected to the first pull-up node, and 
a second electrode of the fifteenth transistor is connected to a fifth voltage terminal to receive a fifth voltage; and 
a gate electrode of the sixteenth transistor is connected to a total reset signal terminal to receive the total reset signal, 
a first electrode of the sixteenth transistor is connected to the first pull-up node, and 
a second electrode of the sixteenth transistor is connected to the fifth voltage terminal to receive the fifth voltage. 



18.	The shift register unit according to claim 17, wherein: 
the display reset circuit comprises a fifteenth transistor, and the total reset circuit comprises a sixteenth transistor; 
a gate electrode of the fifteenth transistor is connected to a display reset signal terminal to receive the display reset signal, 
a first electrode of the fifteenth transistor is connected to the first pull-up node, and 
a second electrode of the fifteenth transistor is connected to a fifth voltage terminal to receive a fifth voltage; and 
a gate electrode of the sixteenth transistor is connected to a total reset signal terminal to receive the total reset signal, 
a first electrode of the sixteenth transistor is connected to the first pull-up node, and 
a second electrode of the sixteenth transistor is connected to the fifth voltage terminal to receive the fifth voltage. 
19.	A display device, comprising: 
a gate driving circuit, and 
a plurality of sub-pixel units arranged in an array, 
wherein the gate driving circuit comprises a plurality of cascaded shift register units, 
each of the plurality of shift register units comprises a blanking unit, a first transmission circuit, and a first input-output unit, 
wherein the blanking unit is configured to charge a pull-up control node in response to a compensation selection control signal and input a blanking pull-up signal to a blanking pull-up node; 
the first input-output unit comprises a first pull-up node and a first output terminal; 
the first transmission circuit is electrically connected to the blanking pull-up node and the first pull-up node; 
the first input-output unit is configured to charge the first pull-up node in response to a first display input signal, and 




is configured to output a composite output signal to the first output terminal under control of a level of the first pull-up node; and 










the first input-output unit comprises a first leakage preventing structure, 
the first leakage preventing structure is electrically connected to the first pull-up node and a first leakage preventing node respectively, and 
the first leakage preventing structure is configured to control a level of the first leakage preventing node under the control of the level of the first pull-up node to prevent the first pull-up node from leaking; and 
the first output terminal of each shift register unit in the gate driving circuit is electrically connected to a row of sub-pixel units. 
20. A display device, comprising: 
a gate driving circuit, and 
a plurality of sub-pixel units arranged in an array, 
wherein the gate driving circuit comprises a plurality of cascaded shift register units, 
each of the plurality of shift register units comprises a blanking unit, a first transmission circuit, and a first input-output unit, 
wherein the blanking unit is configured to charge a pull-up control node in response to a compensation selection control signal and input a blanking pull-up signal to a blanking pull-up node; 
the first input-output unit comprises a first pull-up node and a first output terminal; 
the first transmission circuit is electrically connected to the blanking pull-up node and the first pull-up node; 
Jang: element 1 in figure 10 and ¶ 98



the first input-output unit comprises an output circuit, a first pull-down control circuit, and a first pull-down auxiliary control circuit, 
wherein the output circuit is configured to output a composite output signal to the first output terminal under control of a level of the first pull-up node, 
the first pull-down control circuit is configured to control a level of a pull-down node under the control of the level of the first pull-up node, 
the first pull-down auxiliary control circuit is configured to control the first pull-down control circuit so as to further control a level of the pull-down node under the control of the level of the first pull-up node; and 
Jang:	element Tc in figure 10 and ¶ 86

Jang: ¶ 86



Jang:	¶ 86





the first output terminal of each shift register unit in the gate driving circuit are electrically connected to sub-pixel units in a row.


Allowable Subject Matter
Claims 1-3, 6, 7, 9, and 12-20 would be allowable if rewritten or amended to overcome the preceding Double Patenting rejections or upon the filing of at least one proper Terminal Disclaimer.
Claims 4, 5, 8, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fails to teach or fairly suggest:
a.	In claims 1 and 19, where the blanking unit is configured to charge a pull-up control node in response to a compensation selection control signal and input a blanking pull-up signal to a blanking pull-up node” and “the first transmission circuit is electrically connected to the blanking pull-up node and the first pull-up node, and is configured to charge the first pull-up node, by using the blanking pull-up signal, in response to a first transmission signal”, in combination with all the remaining limitations in each claim.
b.	Claims 2, 3, 6, 7, 9, 12-18, and 20 would be allowable based on their dependence from one of claims 1 and 19.
c.	In claim 4, where “the blanking unit further comprises a blanking leakage preventing structure”, “the blanking leakage preventing structure is electrically connected to the pull-up control node and a blanking leakage preventing node respectively”, and “the blanking leakage preventing structure is configured to control a level of the blanking leakage preventing node under the control of the level of the pull-up control node to prevent the pull-up control node from leaking”, in combination with all the remaining limitations in each claim.
d.	In claim 10, where “the first transmission circuit is electrically connected to the first leakage preventing node to prevent the first pull-up node from leaking through the first transmission circuit”, in combination with all the remaining limitations in each claim.
e.	Claims 5, 8, and 11 are objected to based on their dependence from one of claim 4 and 10.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 


from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        11/04/2022